Citation Nr: 1021421	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to December 23, 1999, 
and a rating in excess of 70 percent for PTSD, from December 
23, 1999.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.

This case has previously come before the Board.  Most 
recently, in April 2009, the issue was remanded to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

There is competent evidence tending to establish PTSD is 
manifested by total occupational and social impairment 
throughout the appeal.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD throughout the 
appeal have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
at different times, based on facts found, will also be 
considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Having considered the evidence, the Board finds that there is 
competent evidence tending to establish total occupational 
and social impairment due to PTSD.  Thus, a finding in favor 
of a 100 percent rating is supportable.  

There is positive and negative evidence that has been 
weighed.  In that regard, while a May 1998 record notes that 
the Veteran was able to cope with his anxiety, and a December 
1998 report notes no spatial disorientation and no suicidal 
or homicidal ideation was reported, a GAF score of 40 was 
assigned in January 2000.  

In addition, VA records, dated in June 2009, reflect suicidal 
ideation, and while no plan was noted, the estimated risk 
level was reported to be high or imminent, "unlikely to 
survive as an outpatient."  In addition, while the Veteran 
was alert and attentive, and had normal speech, an intact 
memory, and no suicidal or homicidal ideation at discharge 
noted to be due to medication, the records reflect that his 
demeanor had been marked by agitation and hostility, and that 
he was threatening, had an angry mood, impulsive judgment, 
and limited insight.  The Board notes that ratings are 
assigned according to the manifestation of particular 
symptoms, and the symptoms listed in 38 C.F.R. § 4.130 do not 
constitute an exhaustive list of symptoms.  Rather, the 
symptoms noted in the criteria served as examples of the type 
and degree of the symptoms, and/or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

The Board notes that while a May 2009 VA treatment record 
notes no clinical symptoms, the diagnoses entered were 
depressive disorder, not otherwise specified and alcohol 
dependence, and to the extent that identified symptoms have 
been attributed to diagnoses other than PTSD, the December 
2009 VA opinion notes that the Veteran's symptoms of 
depression, drinking, and anxiety were most likely due to 
PTSD and should be considered symptoms of PTSD rather than 
separate diagnostic clinical entities.  In Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that when it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disorder, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected disability.  
The December 2009 VA opinion notes social and occupational 
impairment and that the Veteran has been unable to maintain 
gainful employment since 1987.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  




ORDER

A 100 percent rating throughout the appeal is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  







____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


